Citation Nr: 0935309	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran had qualifying Philippine service as a recognized 
guerilla from January 1945 to September 1945.  The Veteran 
died in October 1992.  The Appellant is the Veteran's 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant has moved to advance the case on the Board's 
docket because of her age.  The evidence she has submitted 
indicates she has not yet reached the age of 75 and 
therefore, is not eligible to have the case advanced due to 
her age.  38 C.F.R. § 20.900 (c).  

The reopened claim is REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in March 2003, the RO denied the 
appellant's claim of service connection for cause of death of 
the Veteran; and after the appellant was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the adverse 
determination.

2. The additional evidence presented since the rating 
decision in March 2003 by the RO, denying the appellant's 
claim of service connection for cause of death of the 
Veteran, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

CONCLUSIONS OF LAW

1. The rating decision in March 2003 by the RO, denying the 
claim of service connection for cause of death of the 
Veteran, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in March 2003 is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696, 1700-1701 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

In a claim of service connection for the cause of death, the 
VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

As the application to reopen the claim of service connection 
for cause of death of the Veteran is resolved in the 
Appellant's favor, the only matter disposed of in this 
decision, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2002, the Appellant filed her initial claim of 
service connection for the cause of the Veteran's death.  

In a rating decision in March 2003, the RO denied the claim.  
And after notifying the Appellant of the adverse 
determination and of her procedural and appellate rights, the 
Appellant did not initiate an appeal, and the determination 
by the RO became final by operation of law.  38 U.S.C.A. § 
7105.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in March 2003 is summarized 
as follows.

The Veteran had recognized guerilla service from January 1945 
to September 1945.

On physical examination in September 1945, no pulmonary 
abnormality was reported. 

A processing affidavit sworn by the Veteran in February 1946 
contain a declaration that no wounds or illnesses were 
incurred in service. 

A copy of a marriage certificate shows that the Veteran and 
the Appellant were married in February 1954.  

The death certificate establishes that the Veteran died in 
October 1992 at the age of 66.  The cause of death was cor 
pulmonale due to bronchial asthma. 



Current Application

Although the prior rating decision of March 2003 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented. 
38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim in the absence of a finding that new and 
material evidence has been presented.  The Board therefore 
must determine whether new and material evidence has been 
received to reopen the previously denied claim.  Jackson v. 
Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The application by the Appellant to reopen the claim of 
service connection was received in September 2005.

As the current claim to reopen was received after August 29, 
2001, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of an illness or injury during service that resulted 
in the Veteran's death. 

The Appellant submitted a copy of the marriage certificate, a 
copy of the Veteran's death certificate, and a copy of the 
Veteran's processing affidavit executed in February 1946.  
This evidence is redundant, that is, repetitive of evidence 
previously considered, and redundant evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

The Appellant also submitted a certification from the Dr. 
Paulino J. Garcia Memorial Research and Medical Center 
indicating the Veteran was hospitalized in December 1946 for 
pulmonary tuberculosis and then treated for pulmonary 
tuberculosis from January 1947 until treatment was 
discontinued in December 1947.  The certificate also 
indicates additional treatment for asthma in 1948, for 
bronchial asthma in September 1959, for asthma in October 
1959, for chronic obstructive pulmonary disease (recurrent 
bronchitis) in November 1959, for upper respiratory infection 
in March 1964, for pulmonary tuberculosis, chronic bronchial 
asthma, and right ventricular hypertrophy in December 1966, 
for chronic obstructive pulmonary disease with congestive 
heart failure in June 1979, for cor pulmonale secondary to 
chronic obstructive pulmonary disease in November 1979, and 
for chronic obstructive pulmonary disease and congestive 
heart failure in January of 1988.



The certificate from Dr. Paulino J. Garcia Memorial Research 
and Medical Center, showing that the Veteran was hospitalized 
for pulmonary tuberculosis in December 1946 and treated for 
pulmonary tuberculosis in 1947 as well as asthma in 1948 and 
thereafter, constitutes new and material evidence because the 
evidence was not previously before the RO for consideration 
in March 2003 and the evidence relates to the unestablished 
facts necessary to substantiate the claim, that is, evidence 
of pulmonary disease shortly after service that may relate to 
service and to the Veteran's fatal disease process, the 
absence of which was the basis for the prior denial of the 
claim, and the evidence raises a reasonable possibility of 
substantiating the claim.  

As this additional evidence is new and material, the claim of 
service connection for the cause of the Veteran's death is 
reopened under 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.


REMAND

Before deciding the claim of service connection for the cause 
of the Veteran's death on the merits, further development is 
needed under 38 C.F.R. § 3.159. 



As pulmonary tuberculosis is a disease subject to presumptive 
service connection, as cor pulmonale shown on the death 
certificate may be a complication of pulmonary tuberculosis, 
and as there is an unresolved issue of whether the pulmonary 
tuberculosis is related to service and to the Veteran's fatal 
disease process, the case is REMANDED for the following 
action. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim 
of service connection for the cause of 
the Veteran's death on the merits. 

2. Ask the Appellant to identify or 
submit evidence, confirming the 
diagnosis of pulmonary tuberculosis by 
acceptable clinical, x-ray or 
laboratory studies, or by findings of 
active tuberculosis based upon 
acceptable hospital observation or 
treatment.  If necessary, assist the 
Appellant in obtaining any record she 
identifies. 

3. After the above development, 
adjudicate the claim of service 
connection for the cause of the 
Veteran's death, considering whether 
pulmonary tuberculosis is related to 
service on a presumptive basis as a 
chronic disease, applying 38 C.F.R. 
§ 3.374, and, if so, whether pulmonary 
disease caused or contributed to the 
cause of the Veteran's death.  

If the decision remains adverse to the 
Appellant, furnish her and her 
representative a supplemental statement 
of the case and return the case to the 
Board.




The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


